STOCKARD, Commissioner.
John Domini was found guilty by a jury of robbery in the first degree by means of a dangerous and deadly weapon (Sections S60.120 and 560.135, RSMo 1959, V.A.M.S.) and was sentenced to imprisonment for a term of five years.
The jury returned its verdict on June 2, 1964, and on June 24, 1964, the trial court overruled defendant’s motion for new trial. Thereafter, but on the same day, defendant was granted allocution, and judgment was then entered in accordance with the verdict. Defendant’s notice of appeal was filed on July 31, 1964.
Supreme Court Rule 28.03, V.A. M.R., provides that an appeal in a criminal case “shall be taken by filing a notice of appeal * * * within the same time after final judgment as provided for civil cases.” Notices of appeal in civil cases are required to be “filed not later than ten days after the judgment * * * appealed from becomes final.” Civil Rule 82.04, V.A.M.R. Supreme Court Rule 31.02, V.A.M.R., provides that the trial court “may not enlarge the period * * * for taking an appeal as provided by these Rules.” The notice of appeal in this case was filed thirty-seven days after the judgment became final. The “timely filing of a notice of appeal is ‘the vital step’ for perfecting an appeal and is necessary to invoke appellate jurisdiction.” State v. Robbins, Mo., 269 S.W.2d 27, 29; State v. Morrow, Mo., 316 S.W.2d 527. Defendant’s notice of appeal was not timely and did not vest this court with appellate jurisdiction. State v. Henderson, Mo., 344 S.W.2d 96; State v. Crocker, Mo., 335 S.W.2d 32; State v. Johnson, Mo., 331 S.W.2d 551; State v. Lowe, Mo., 365 S.W.2d 613; State v. Johnson, Mo., 382 S.W.2d 674.
The appeal is dismissed.
BARRETT and PRITCHARD, CC., concur.
PER CURIAM.
The foregoing opinion by STOCKARD, C., is adopted as the opinion of the Court.
All of the Judges concur.